Citation Nr: 0925883	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  03-10 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include obsessive-compulsive behavior, depression, anxiety 
and insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to 
October 1992, and had periodic Reserve service.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

The Veteran provided testimony at a September 2005 hearing 
before the undersigned Veterans Law Judge.  This case was the 
subject of a Board remand dated in November 2005. 


FINDINGS OF FACT

1.  There is no competent evidence of psychiatric disability 
during service or within one year of discharge after active 
service.

2.  There is no competent evidence that the Veteran has 
current psychiatric disability that began during service, was 
chronically worsened during service, or is related to any 
incident of service.


CONCLUSION OF LAW

Psychiatric disability, to include obsessive-compulsive 
behavior, depression, anxiety and insomnia, was not incurred 
in or aggravated by active service, nor may such be presumed 
to have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1110, 1131, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (as it amends § 3.159(b)(1), effective May 30, 
2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

A February 2004 VCAA letter informed the appellant of what 
evidence was required to substantiate his claim for service 
connection for psychiatric disability.  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence.  A February 2006 RO letter provided notice that his 
service treatment records had been severely damaged, and of 
the types of alternative evidence he could submit.    See 
Dixon v. Derwinski, 3 Vet. App. 261 (1992).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although VCAA notice was not completed prior to the initial 
adjudication, the claim has been readjudicated thereafter.  

Additionally, although the Veteran was not provided notice as 
to the criteria for assignment of disability ratings and 
effective dates, the Board has herein denied the Veteran's 
claim for service connection, rendering moot the matters of 
assignment of an effective date and disability rating.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to assist

With regard to the duty to assist, the claims files contain 
records of post-service treatment, reports of VA 
examinations, and limited service treatment records.  Only 
service treatment records pertaining to periodic reserve duty 
from October 1996 to February 1997 are associated with the 
claims files.  The RO received negative replies from the 
service department regarding searches for additional service 
treatment records or alternate sources of information in 
November 2002 and November 2006.  It was indicated that the 
service department could not locate additional service 
treatment records, reports from the Office of the Surgeon 
General, or sick reports.  The Veteran was informed of the 
negative responses from the service department in letters 
dated in February 2006 and January 2007.  Based on the 
negative responses from the service department, the Board 
finds that it is reasonably certain that additional service 
treatment records do not exist or that further efforts to 
obtain the records would be futile.  With respect to the duty 
to provide a VA examination and opinion, an October 2004 VA 
examination report was based on an extensive history from the 
Veteran, a review of the claims files, and an examination of 
the Veteran.  The examiner provided an extensive and well-
supported rationale for his medical opinions.  For these 
reasons, the October 2004 VA examination report is adequate 
for purposes of adjudication of the Veteran's claim.  
Additionally, the claims files contain the Veteran's 
statements in support of his claim.  The Board has  reviewed 
such statements and concludes that he has not identified 
further relevant available evidence not already of record.  
The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the Veteran's claim.

Particularly in cases where, as here, a veteran's service 
treatment records have been lost or destroyed, VA has a 
heightened duty to assist the veteran in development of his 
claim, to include identifying for the Veteran the types of 
alternate or collateral sources of evidence that may assist 
in substantiating his claim, such as statements from service 
medical personnel and "buddy" certificates or affidavits.  
See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Here, the RO 
has made extensive and successful efforts to obtain all 
reasonably identified records of private and VA treatment.  
Further, he was provided notice that his service treatment 
records had been lost or destroyed and of the types of 
alternative evidence he could submit in an RO letter dated in 
February 2006.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims files that there are 
additional available relevant records that have not yet been 
obtained.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Certain chronic disabilities, to include psychosis, are 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309(a).  

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

In an April 2002 application for compensation and pension, 
the Veteran sought VA service-connected compensation for 
obsessive-compulsive disorder, depression, anxiety, and 
insomnia, each of which he indicated began in 1998 and had 
continued to present.

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  This increases VA's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the Veteran.  Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  The Board has thoroughly 
reviewed all of the evidence in the Veteran's claims folders.  
Although the Board has a heightened obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  In 
particular, there is a large quantity of VA treatment records 
that confirm that the Veteran has current psychiatric 
disability, but shed no light on whether the disability is 
related to the Veteran's active service.  The analysis below 
focuses on the salient and relevant evidence and on what this 
evidence shows, or fails to show, with respect to the claim 
on appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

As noted above, the Veteran served on active duty from 
October 1989 to October 1992, and had periodic Reserve 
service.

Also as discussed above, only limited service treatment 
records, pertaining to periods of reserve duty from October 
1996 to February 1997, are associated with the claims files.  
A report of medical examination in January 1997 indicates 
that the Veteran was clinically evaluated as psychiatrically 
normal.  The Veteran indicated in a report of medical history 
that he did not have then and had never experienced frequent 
trouble sleeping, depression or excessive worry, loss of 
memory or amnesia, nervous trouble of any sort, or periods of 
unconsciousness.

The earliest records of psychiatric treatment in the claims 
files are private records dated in September 2000.  A report 
of psychosocial assessment states that the primary presenting 
problem at that time was related to substance abuse.  The 
Veteran's history in the military was discussed.  The Veteran 
indicated by history that he had problems with alcohol during 
service.  The report states that when questioned as to 
whether he had seen a psychologist or a psychiatrist while in 
the military, he reported that he had not.  In the report of 
private psychiatric treatment in September 2000, the Veteran 
was reported to affirm "having no disability related to 
military service."  The report further indicates that the 
Veteran had problems getting to sleep and difficulty 
sleeping.  After an extensive history and examination, the 
Axis I psychiatric diagnoses were polysubstance dependence 
and rule out major depression.

VA records of treatment and examination show diagnoses, 
treatment and histories from the year 2001 forward for 
psychiatric conditions including obsessive compulsive 
disorder, depressive disorder, anxiety, problems sleeping, 
and substance dependence.

At a January 2003 VA examination, the Veteran was diagnosed 
as having an obsessive-compulsive disorder.  The examiner 
commented that the Veteran's anxiety and depression were felt 
to be secondary to his obsessive-compulsive disorder.

In an August 20, 2004, letter, a VA treating physician wrote 
that the Veteran currently had obsessive-compulsive disorder, 
opioid dependence in agonist therapy, and polysubstance abuse 
dependence in early sustained remission.

At an August 2004 RO hearing, the Veteran stated that he was 
not treated for any mental health problems during service.  
He reported that the first time he received treatment after 
service was in 1997 or 1998 because he was self-medicating.  
He related that he thought that he had experienced mental 
problems during service and that service aggravated them.  He 
provided testimony to similar effect at his September 2005 
Board hearing. 

At a VA examination in October 2004, the examiner took an 
extensive history of the Veteran, conducted a psychiatric 
examination of the Veteran, and reviewed the claims files.  
The Veteran reported problems sleeping, anxiety, and 
depression.  The examiner's diagnoses were obsessive-
compulsive disorder; panic disorder without agoraphobia; 
opiate dependence, in remission (treatment program); and 
alcohol abuse in remission.  The examiner opined that the 
Veteran's substance dependence, obsessive compulsive disorder 
and panic disorder without agoraphobia were not at least as 
likely as not related to the Veteran's military service.  The 
examiner noted that the Veteran's obsessive-compulsive 
symptoms were described as initiating in the Veteran's 
childhood.  He further noted that the Veteran's panic 
disorder symptoms were described as first being noticed in 
approximately 1995.     

There is no diagnosis or other indication of psychosis within 
one year of discharge from active service.  Accordingly, a 
presumption of service connection for psychiatric disability 
is not warranted pursuant to the provisions of 38 C.F.R. 
§§ 3.307 and 3.309(a).

The Board acknowledges the Veteran's general assertions that 
he currently has psychiatric disability that was present 
during active service and that worsened during active 
service.  However, competent medical evidence to this effect 
would be required to establish service connection for 
psychiatric disability.  The Veteran, as a lay person, is not 
competent to provide medical opinions, and his assertions as 
to medical diagnosis or causation cannot constitute evidence 
of present disability that is etiologically associated with 
his period of active service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  His assertions as to medical diagnosis 
and causation are of essentially no probative weight.  

There is no clinical evidence of record that establishes the 
presence of psychiatric disability prior to service.  The 
Board finds that the October 2004 VA examiner's opinion as to 
obsessive-compulsive symptoms initiating in the Veteran's 
childhood as not sufficient to constitute clear and 
unmistakable evidence that psychiatric disability existed 
prior to service so as to warrant consideration of the 
Veteran's claim on the basis of aggravation in service.  

There is no competent medical evidence relating the Veteran's 
current claimed psychiatric disability, to include obsessive-
compulsive behavior, depression, anxiety and insomnia, to his 
period of active service.  The October 2004 VA examiner 
provided a well-reasoned medical opinion, based on a review 
of the claims file, examination of the Veteran and a well-
supported understanding of the Veteran's medical history, as 
to why it was not at least as likely as not that the claimed 
conditions were related to service.  Additionally weighing 
against the Veteran's claim is the fact that by his own 
account he did not seek or receive psychiatric treatment 
during service or until several years after service; that 
during the earliest treatment of record, as set forth in an 
extensive private record of treatment record from September 
2000, he affirmed his understanding at that time that he had 
no disability related to his military service; and that in 
his February 2002 application for VA compensation he 
indicated his psychiatric disability had begun in 1998, 
several years after discharge from active service.  In the 
context of these earlier statements describing the onset of 
his psychiatric problems several years after active service, 
and to the extent he is competent to report subjective 
psychiatric symptoms, his contrasting assertions rendered to 
VA in the months and years after filing his April 2002 claim 
that he perceived that his psychiatric disability was present 
during military service and was aggravated during military 
service are rendered less than fully credible.  Moreover, 
with no competent medical evidence of a nexus between the 
Veteran's period of active service and his current 
psychiatric disability, an essential element of the criteria 
for service connection for psychiatric disability is not met.  
In light of the foregoing, entitlement to service connection 
for psychiatric disability is not warranted.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for psychiatric disability, 
to include obsessive-compulsive behavior, depression, anxiety 
and insomnia, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


